Citation Nr: 1734089	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a spinal condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran submitted a Notice of Disagreement in July 2009; a Statement of the Case was issued in June 2013; and VA Form 9 (Substantive Appeal) was submitted in July 2013. 

The Veteran testified before the undersigned Veteran Law Judge in March 2017; a transcript of that proceeding has been associated with the electronic claims file. 

The issue of entitlement to service connection for a spinal condition has been raised by the record during the March 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the March 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a spinal condition. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision. See 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the March 2017 Board hearing, the Veteran withdrew from appeal the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a spinal condition.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal as to the matter of entitlement to compensation pursuant under the provisions of 38 U.S.C.A. § 1151 for a spinal condition is dismissed. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


